Citation Nr: 1740638	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-13 942A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 beyond March 1, 2009, for convalescence following surgery for the service-connected flat foot disability on October 22, 2008.

2.  Entitlement to a disability in excess of 30 percent for flat feet prior to March 23, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The procedural history with regard to the Veteran's claims for a temporary total evaluation and an increased rating for his flat feet are complex.  Thus, the Board finds it necessary to describe them in some detail for the sake of clarity.

With regard to the Veteran's claim for a temporary total evaluation under 38 C.F.R. § 4.30 for his flat feet, he was initially granted such temporary total rating in a December 2008 rating decision from October 22, 2008 to January 1, 2009.  The Veteran filed a notice of disagreement (NOD) to this rating, and in a July 2009 rating was granted a temporary total evaluation from October 22, 2008 to February 1, 2009.  However, another rating decision as to this issue was issued in April 2010, granting a temporary total evaluation from October 22, 2008 to March 1, 2009.  The issue was appealed to the Board, and the Board remanded the claim in its February 2013 decision.  Thereafter, while the issue was still on appeal, the Veteran had another surgery on December 9, 2009 to remove the implanted hardware from his initial surgery, resulting in a subsequent period of assignment of a temporary total evaluation from December 9, 2009 to February 1, 2010.  That temporary total evaluation has not been appealed by the Veteran.

With regard to the Veteran's increase rating claim for his service-connected flat feet, the Veteran filed this claim in August 2008, and in a May 2009 rating decision the Veteran's preexisting 30 percent evaluation was continued.  The Veteran filed an NOD as to this issue in December 2009, and it too made its way to the Board in February 2013, at which time the claim was remanded in order to afford the Veteran a new VA examination.  That examination was conducted and in an April 2015 rating the Veteran's 30 percent evaluation was again continued.  However, in a September 2016 rating the Veteran's disability evaluation was increased to 50 percent - the highest possible schedular evaluation - effective March 23, 2015.

The Board notes that the undersigned Judge is not the Judge that conducted the Veteran's August 2012 Board hearing.  However, in August 2017 correspondence the Veteran indicated that he did not wish to have another hearing before the Board.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 22, 2008, the Veteran underwent an Evans calcaneal osteotomy, naviculocuneiform fusion, and percutaneous tendo achillis lengthening which necessitated at least one month of convalescence.

2.  Following the October 22, 2008 surgery, the Veteran had not recovered or returned to a normal or healthy state by May 1, 2009.

3.  From April 28, 2009, the Veteran's flat feet symptoms have most closely approximated pronounced marked pronation, extreme tenderness of the plantar surfaces, not improved by orthotics.


CONCLUSIONS OF LAW

1.  The criteria for an extension to May 1 2009 for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.30 (2016).

2.  From April 28, 2009, the criteria for a rating of 50 percent for bilateral flat feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary Total Rating

The Veteran essentially contends that he is entitled to a longer period of temporary total evaluation than he has been granted.  As noted above, the Veteran was granted such temporary total evaluation from October 22, 2008 to March 1, 2009.

I. Legal Criteria

In the case of a disability which is temporary in nature, such as that period of convalescence following surgery, 38 C.F.R. § 4.30 provides for temporary total disability ratings during the convalescence.  38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105 of this chapter. Such total rating will be followed by appropriate schedular evaluations.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, a major joint.  38 C.F.R. § 4.30 (a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30 (a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30 (a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b).

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).
II. Facts

The record reflects the Veteran had the first surgery for pes planus of his left foot on October 22, 2008.  A November 2008 VA treatment noted described that the Veteran had had surgery on his left foot and ankle, and he at that time had a cast on his left foot and was in a wheelchair.  A December 2008 VA treatment noted that the Veteran had his cast removed in order to perform X-rays, but the cast was reapplied and that he was to be reevaluated in one month.  A January 2009 report of contact highlighted the foregoing facts, but also noted that the Veteran was reevaluated in January of 2009 and his foot remained in a cast at that time.  By the time of a February 2, 2009 VA treatment note, the Veteran was still complaining of discomfort and he still had swelling and induration of his foot.  He reported constant burning pain in his foot and had no sensation with light touch.  It appears from this treatment note that the Veteran was using a walker during this period.  By the time of a February 20, 2009 VA treatment note, the physician noted that the Veteran's X-rays revealed "almost complete healing of the fusion site and calcaneal osteotomy."  However, the physician noted that there appeared to be readily prominent hardware underneath the skin and scar tissue as well as discoloration of the left foot.  The doctor noted the Veteran was allowed to wear his regular shoe and that he would be reevaluated in one month.  

An April 24, 2009 VA treatment note described that the Veteran was still having tenderness in his left foot and that he was walking with a cane "without a whole lot of trouble."  The physician noted that there were no openings in the skin at that point in time, but there was some irritation near the wedge plate on the lateral side of the left foot.  A VA examination of his feet was conducted on April 28, 2009, and noted that the Veteran had been ambulatory with a cane since January 2009.  A statement from the Veteran's VA podiatrist received in October 2009 described the process of healing of the Veteran's left foot.  It stated that post-surgery limitations for the Veteran included a below the knee cast for ten weeks followed by a below the knee "CAM" walker for six to eight weeks.  When the osteotomy and fusion sites appeared to be consolidating, the Veteran was allowed to progress to a surgical shoe and a cane.  However, the podiatrist stated as the bone healing progressed a problem with the hardware became evident in that the hardware became more prominent.  The podiatrist stated that with reconstructive surgery of the nature the Veteran received the adaptive processes takes quite a bit of time and are very patient dependent, especially when someone is older.  

III. Analysis

The Board finds that the Veteran's convalescent rating is properly analyzed under 38 C.F.R. § 4.30(a)(1), for surgery necessitating at least one month convalescence.  This is so because, as noted by the Veteran's podiatrist in the October 2009 statement, the Veteran's post-surgery limitations required a cast for at least 10 weeks.  The Board notes here that the Veteran received his temporary total evaluation for the rest of the month in which the surgery was conducted, October 22 2008 onward, and then the next four months encompassing November 2008, December 2008, January 2009, and February 2009.  Therefore, he received an initial period of three months, and then an additional one month.

The Board finds that an addition two months, from March 1, 2009 to May 1, 2009, of a temporary total evaluation for convalescence under 4.30 (a)(1) is warranted in this case, but no more.  Looking to 4.30(b)(1), the provision authorizes extensions of one, two, or three months beyond "the initial 3 months."  Here, the initial three months would have been November and December 2008 and January 2009.  The regional office granted an additional one month encompassing February 2009.  The Board finds however that the Veteran was still in convalescence, or a "stage of recovery" into the period encompassing March 2009 and April 2009.  This is so because by the time of the late April 2009 VA treatment note, the Veteran was still experiencing tenderness in his left foot and there was irritation from the hardware there.  While the Board acknowledges the Veteran had progressed from his initial cast to a normal shoe by this point, he nonetheless was still in "the act of regaining or returning toward a normal or healthy state."  Namely, his left foot was healing, but began experiencing yet other problems from the hardware in this foot.  This is further underscored by the VA podiatrist's description of the Veteran's healing process.  The podiatrist aptly described that while the Veteran's bone healing progressed, his hardware became more prominent.  As such, the Board finds that an additional total disability rating due to convalescence is warranted from March 1, 2009 to May 1, 2009 bringing the total to six months.  

However, a total disability rating due to convalescence greater than the aforementioned six months is not warranted.  The Veteran stated in his February 2010 VA Form 9 that he was requesting "eight more months of temporary disability."  While the Board acknowledges that as the Veteran's left foot healed, he increasingly began to experience problems with the hardware in that foot, the Veteran's entitlement to six months of total disability rating is based on 4.30 (a)(1).  38 C.F.R. § 4.30 (b)(1) instructs that extensions of one or more months up to six months "beyond the initial 6 months period" may be made under paragraph (a) (2) or (3).  The Board finds these paragraphs are inapplicable to the Veteran, and therefore an additional six month extension is not warranted.  This is so because the Board finds the Veteran did not have surgery with such "severe postoperative residuals such as incompletely healed surgical wounds."  As the Veteran's treatment reports noted, his skin had begun healing as well as the bones in his left foot.  Similarly, the Veteran progressed in due time from a wheelchair initially to wearing his regular shoe, and this again is unlike the "continued use of a wheelchair or crutches" as noted in 4.30 (a)(2).  Likewise, 4.30 (a)(3) is inappropriate here because while the Veteran initially had a below the knee cast, he progressed from this as well.  Therefore, with the inapplicability of a total disability rating under 38 C.F.R. § 4.30 (a)(2) or (3), the Board finds that an extension beyond a total of six months is not warranted.  

Increased Rating for Flat Feet

VA received a claim for an increase of the Veteran's service-connected flat feet on August 22, 2008.  The Veteran contended that his flat feet were worse than rated.  The appeal period for the Veteran's increased rating claim thus begins on August 22, 2008, the date VA received the claim for increased rating, plus the one-year look-back period if an increase became factually ascertainable within that period.  38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Pursuant to a September 2016 rating decision, the Veteran began receiving a 50 percent evaluation for his flat feet effective March 23, 2015.  
I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is rated at 30 percent for his bilateral flat feet under 38 C.F.R. § 4.73, Diagnostic Code 5276.  This Diagnostic Code assigns a maximum 50 percent rating for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  

II. Facts

A June 2008 VA treatment not described "constant left foot pain."  The Veteran described tingling, numbness, cramping, and difficulty standing on his feet for more than a couple hours at a time.  He described it as getting progressively worse.  A July 2008 VA treatment note described pain in the Veteran's feet.  An August 2008 VA treatment noted described chronic foot pain.  

The Veteran underwent a VA examination for his flat feet in September 2008.  The Veteran at this time did not wear any corrective shoes or use any assistive devices.  He reported constant soreness to his bilateral feet as a six out of ten.  He did not report significant weakness, but had stiffness at this time, especially during prolonged sitting.  He had swelling with prolonged weightbearing.  There was no heat or redness, but he was positive for fatigability and lack of endurance and had symptoms at rest.  The symptoms would increase after 20 minutes of walking or two hours of standing.  He reported flare-ups with prolonged weight-bearing.  He had no hospitalizations during this time.  With regard to activities of daily living, the examiner stated that the flat feet did not affect these activities or the Veteran's daily functioning.  The Veteran used no assistive devices at this time and there was no noticeable abnormal gate, but his gait was noted as mildly antalgic.  There was no noticeable abnormal shoe wear.  His feet were warm to the touch, there was good hair growth to the dorsal surface, and the toes were downgoing.  There was no pain on motion of the toes, they were warm to the touch with no active lesions.  He had no abnormal callous formation.  His arch was not correctible to palpation with weightbearing or without.  There was normal alignment of the achilles, there was tenderness to palpation to the arches bilaterally, but there was no additional joint involvement.  There was no swelling, redness, or obvious deformities to the feet.

The Veteran received another VA examination in April 2009.  This examination reported that the Veteran's feet caused him pain while working.  He was unable to stand on his feet or walk any greater than 20 minutes before he would have increased pain.  He continued to have pain in both feet.  The right foot pain was daily but intermittent, with tingling numbness.  The left foot pain was constant with tenderness from the left lateral aspect traveling to the left small toe.  There was bilateral stiffness in the feet, but there was no redness or heat.  There was however swelling to the bilateral feet with prolonged weightbearing.  There was fatigability and lack of endurance, with symptoms at rest and pain at times.  The Veteran had to use a shower chair to bathe, and had to sit down to dress himself.  He reported he could not stand any longer than ten minutes.  He had a moderate antalgic gait, walking on the lateral aspect of the left foot, but with no noticeable abnormal shoe wear.  The feet were warm to the touch with good hair growth.  There was normal alignment of the achilles, no abnormal callous formation, and no active lesions.  There was no pain on motion of the toes, no additional and joint involvement.

A July 2009 VA treatment note described the Veteran as having an abnormal sensation along the lateral aspect of his foot and that he was ambulating with a cane and having "significant difficulty" with his disability.  A November 2009 VA treatment note highlighted tenderness in the Veteran's left foot and numbness and tingling in his toes.  The Veteran underwent a second surgery on his left foot on December 9, 2009 to remove the hardware in his left foot.  A December 18, 2009 VA treatment record noted a burning sensation in the Veteran's left foot.  A March 2010 VA treatment note highlighted that the Veteran had continued discomfort in the web space between the fourth and fifth toes of the left foot.  The physician noted there was a satisfactory arch in that foot at that time.  

The Veteran appeared at a hearing before the Board in August 2012.  He reported that the pain level in his feet was dependent on the time he spent on his feet.  He stated that he didn't spend more than an hour a day on his feet.  He stated "I don't do any walking at all."  He stated that if he walked three hours a day he would be "all stiff and crippled up in the next day."  When he got up in the morning, he reported that his feet felt like there was marble glued to the bottom of them and he could not walk.  Nonetheless, the Veteran said on a daily basis he was ok because he didn't walk.  If he did walk, he stated he pain would be 80 percent.  The Veteran would describe his pain as constant and chronic in his feet.  The Veteran reported that he walked on the inside of his right and left foot.  The Veteran felt that his feet were full of arthritis.  He described his feet as "very tender."  He reported that he got spasms in bed at night and would wake up with cramps in his legs.  The Veteran reported that he was prescribed orthotics for his feet but he did not wear them.  

A March 2015 VA examination report shows that the Veteran reported daily, intermittent four out of ten, achy pain to his left foot and occasional cramping, swelling, and pain to his right foot.  The pain was intermittent and he occasionally used a walker for his foot pain.  He reported flare-ups that occurred with walking and with standing for long periods of time.  He also reported that during flare-ups his pain increased to a six out of ten with achy, sharp pain.  He stated the flare-ups occurred once a week and last an entire day.  There was pain on accentuated use, pain during manipulation of the feet that was accentuated during manipulation.  There was no indication of swelling on use and no characteristic callouses.  The use of orthotics did not relieve symptoms.  There was no extreme tenderness of the plantar surface but there was decreased longitudinal height of both feet on weight-bearing.  There was objective evidence of marked deformity of both feet.  There was marked pronation of both feet and neither foot was improved by orthopedic shoes or appliances.  There was pain on the physical exam that caused functional loss.  There was incoordination, pain on movement, and pain on weightbearing.

III. Analysis

The Board finds that the symptoms of the Veteran's service-connected pes planus warrant a 50 percent rating as early as April 28, 2009, but not sooner.  A 50 percent rating is warranted from this date because this is the first time the record reflected symptoms more closely approximating marked pronation, extreme tenderness and marked inward displacement.  The Veteran's April 2009 VA examination noted that the Veteran was unable to stand on his feet for more than 20 minutes before he had increased pain.  He had daily pain in his right foot, and constant tenderness in his left foot.  The Board notes that these are symptoms the Veteran is competent to describe.  He also had bilateral stiffness in his feet and swelling.  While the Board acknowledges there was normal alignment of the achilles and no spasm noted, nonetheless the Veteran had lack of endurance and symptoms of pain at rest.  At this time he was also noted as walking on the lateral aspect of his left foot.  Indeed, when viewed in light of the fact that the Veteran had to use a chair in the shower to bathe due to his feet, and the fact that he also had to sit down to dress himself, the Board finds that these symptoms certainly by this point affected his activities of daily living.  As such, the symptoms more closely approximate a 50 percent rating from as early as the date of the April 2009 VA examination.  

This 50 percent rating is also warranted for the period after the Veteran's April 2009 VA examination.  His treatment records from July of that year show a "significant difficulty" with his disability.  By November of that year he reported tenderness and numbness in his feet.  Furthermore, by the time of his August 2012 Board hearing, the Veteran was reporting very tender feet, along with needing to walk on the inside of both feet.  He described his pain as constant and chronic.  He described his feet as "very tender" and reported that he had spasms at night.  Thus, the Board finds that a 50 percent rating for flat feet is warranted for the Veteran from April 28, 2009 onwards; the date the Board finds the Veteran's symptoms most closely approximate a 50 percent rating.

Prior to April 28, 2009, the Board finds that a higher rating is not warranted.   As noted in the June 2008 VA treatment note, the Veteran experienced difficulty standing only after a few hours.  The Veteran's September 2008 VA examination noted constant soreness in the Veteran's feet.  However, he did not report weakness in the feet.  The swelling the Veteran reported happened with prolonged weightbearing.  Unlike the April 2009 VA examination, where the Veteran had to sit to bathe and sit to dress himself, at the time of the September 2008 VA examination the examiner highlighted that the Veteran's disability did not affect the activities of daily living.  The Veteran also had no abnormal callous formation.  While the Board acknowledges that the Veteran was positive for fatigability and lack of endurance, the Veteran's gait was described as only "mildly antalgic."  The Board finds that these symptoms prior to the date of the April 2009 VA examination more closely approximated those warranting a 30 percent rating.  Thus, a rating in excess of 30 percent prior to April 28, 2009 is not warranted.


ORDER

An extension to May 1, 2009, for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on October 22, 2008, is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating of 50 percent is granted for bilateral flat feet from April 28, 2009, but no earlier, subject to the laws and regulations governing the payment of monetary awards.


REMAND

A March 2016 rating decision denied entitlement to service connection for sleep apnea.  In October 2016, the Veteran filed a notice of disagreement as to this issue.  Although the RO may be processing this appeal, the RO has not yet issued a statement of the case as to these issues, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29 (2015).  The Board must remand this claim to accomplish this step.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c).

The Veteran contends that his entitlement to a TDIU is in part based on his sleep apnea.  See November 2015 TDIU application.  As noted above, the Veteran has filed a notice of disagreement to his March 2016 denial of service connection for sleep apnea, but an SOC has not yet been issued.  Whether the Veteran is entitled to service connection for sleep apnea, and to what extent, may affect his entitlement to a TDIU.  Therefore the Board finds entitlement to a TDIU to be inextricably intertwined with this issue.  As such, a remand is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC for the issue of entitlement to service connection for sleep apnea.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Finally, readjudicate the TDIU issue.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


